DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 6-10, filed 3/30/2021, with respect to the rejection(s) of claim(s) 1, 9, 13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yu et al. (US 20110197230) and further in view of Kim et al. (US 10231016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (“Yu” US 20110197230), and further in view by Kim et al. (“Kim” US 10231016).

Regarding claim 1, Yu teaches a method for managing automatic standby of an audio/video decoding system, wherein the method comprises: 
obtaining information representing a program being broadcast by said system, referred to as the target program; [Yu – Para 0028, Fig. 1: teaches user terminal receives and stores information distributed by a headend, the information is EPG information, which includes related information of programs]
making a search for programs similar to the target program in accordance with one or more predefined similarity criteria in a database of information representing programs previously broadcast by said system, the broadcasting of these programs having been interrupted by a standby; [Yu – Para 0070-0076, Fig. 2: teaches determining whether the program is a series (205). If yes, it determines whether the current program is the first episode of the series (207).  If the program is not the first episode, a determination of which episodes the user has missed from the first episode to the current episode, wherein a local table of missed programs is updated.  Para 0024: teaches it is determined that a program is missed when the user terminal is in a non-working status (such as a shutdown or sleep status) according to the local table of missed programs and the current time]
Yu does not explicitly teach determining a duration-of-inactivity threshold according to the number of programs in the database similar to the target program; 
initiating a standby procedure for the system if no interaction is found between a user and the system during a period equal to the duration-of-inactivity threshold determined after the end of the target program.

However, Kim teaches determining a duration-of-inactivity threshold [i.e. shift timer value] according to the number of programs in the database similar to the target program; [Kim – C11, L15-49, C12, L19-29: teaches analyzes the watching pattern information to extract a broadcasting time of a program which is expected to be watched by the user and calculates information on an operation time when the stb operates in a predetermined operation mode to transmit the information to the stb power management server.  Wherein the stb power management server receives the information and then transmits a message including a mode shift timer value]
initiating a standby procedure for the system if no interaction is found between a user and the system during a period equal to the duration-of-inactivity threshold determined after the end of the target program. [Kim – C11, L15-49, Fig. 4, C12, L19-29: teaches when the time is set (2330) by the timer setting block and the setting time of the timer expires, the stb may be driven in a required operation mode, that is, the passive standby mode, the active standby mode, or the on mode.  Examiner notes the timer value, as discussed above, may be based on broadcasting time of the program to be watched and epg information]
Yu and Kim are analogous in the art because they are from the same field of broadcasting content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of 

Apparatus claim 9 is rejected for the same reasons stated above in the corresponding method claim 1.

Regarding claim 13, Yu teaches A method for managing automatic standby of an audio/video decoding system, wherein the method comprises: 
obtaining information representing a target program being broadcast by the audio/video decoding system; [Yu – Para 0028, Fig. 1: teaches user terminal receives and stores information distributed by a headend, the information is EPG information, which includes related information of programs]
determining an amount of programs similar to the target program in accordance with one or more predefined similarity criteria in a database of information representing programs previously broadcast by the audio/video decoding system, the broadcasting of the previously-broadcasted programs having been interrupted by a standby; [Yu – Para 0070-0076, Fig. 2: teaches determining whether the program is a series (205). If yes, it determines whether the current program is the first episode of the series (207).  If the program is not the first episode, a determination of which episodes the user has missed from the first episode to the current episode, wherein a local table of missed programs is updated.  Para 0024: teaches it is determined that a program is missed when the user terminal is in a non-working status (such as a shutdown or sleep status) according to the local table of missed programs and the current time]
determining a duration-of-inactivity threshold according to the amount of programs in the database similar to the target program; 
initiating a standby procedure for the audio/video decoding system if no interaction is found between a user and the audio/video decoding system during a period equal to the duration-of-inactivity threshold determined after an end of the target program.

However, Kim teaches determining a duration-of-inactivity threshold according to the amount of programs in the database similar to the target program; [Kim – C11, L15-49, C12, L19-29: teaches analyzes the watching pattern information to extract a broadcasting time of a program which is expected to be watched by the user and calculates information on an operation time when the stb operates in a predetermined operation mode to transmit the information to the stb power management server.  Wherein the stb power management server receives the information and then transmits a message including a mode shift timer value]
initiating a standby procedure for the audio/video decoding system if no interaction is found between a user and the audio/video decoding system during a period equal to the duration-of-inactivity threshold determined after an end of the target program. [Kim – C11, L15-49, Fig. 4, C12, L19-29: teaches when the time is set (2330) by the timer setting block and the setting time of the timer expires, the stb may be driven in a required operation mode, that is, the passive standby mode, the active standby mode, or the on mode.  Examiner notes the timer value, as discussed 
In addition, the rationale of claim 1 is used for this claim.

Claims 2, 6, 7, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Kim as applied to claim 1 above, and further in view of Klappert ("Klappert" US 8849097).

Regarding claim 2, Yu and Kim do not explicitly teach claim 2.  However, Klappert teaches the method according to claim 1, characterised in that the standby procedure for the system comprises: 
sending a notification intended for a user advising said user of the imminent standby of said system if no interaction is noted between said user and said system during the period equal to the duration-of-inactivity threshold determined after the end of the target programme; and [Klappert – C22, L63 – C23, L16, Fig. 6: teaches providing the user with a (timed) warning and wait for user response]
putting the system on standby if no interaction is noted between the user and the system during a predefined period after the sending of the notification. [Klappert – C22, L63 – C23, L16, Fig. 6: teaches at step 610, it is determined whether to proceed with the powering off sequence. Process 600 may proceed with the powering off sequence if the user declines to postpone the powering off sequence, or if the timer on the warning runs out without receiving a receiving a response from the user.]


Regarding claim 6, Yu and Kim do not explicitly teach claim 6.  However, Klappert teaches the method according to claim 1, wherein the information representing programmes comes from an electronic programme guide received by the audio/video decoding system. [Klappert – C6, L6-33: teaches utilization of and interactive television program guides (sometimes referred to as electronic program guides) are well-known guidance applications that, among other things, allow users to navigate among and locate many types of media content including conventional television programming]
In addition, the rationale of claim 2 is used for this claim.

Regarding claim 7, Yu and Kim do not explicitly teach claim 7.  However, Klappert teaches the method according to claim 6, wherein, prior to use thereof, the database is created by extracting from the electronic programme guide, at each change of television channel on the audio/video decoding system or at predefined intervals, information representing a programme being broadcast, and then by storing the extracted representative information corresponding to the last programme broadcast before a standby in the database. Klappert – C6, L6-33, C6, 
In addition, the rationale of claim 2 is used for this claim.

Regarding claim 8, Yu and Kim do not explicitly teach claim 8.  However, Klappert teaches the method according to claim 1, wherein the database is stored in a non-volatile memory of the audio/video decoding system. [Klappert – C1, L46-59: teaches Provision may also be made to mirror at least a portion of program schedule information obtained by the media equipment device to a non -volatile storage unit]
In addition, the rationale of claim 2 is used for this claim.

Regarding claim 11, Yu and Kim do not explicitly teach claim 11.  However, Klappert teaches a non-transitory computer readable medium, storing a computer program comprising instructions for implementing, by a device, the method according claim 1 when said program is executed by a processor of said device. [Klappert – C10, L44-65: teaches control circuitry 304 executes instructions for a media guidance application stored in memory (i.e., storage 308 or nonvolatile storage 324)]
In addition, the rationale of claim 2 is used for this claim.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Kim as applied to claim 1 above, and further in view of Kawano et al. ("Kawano" US 20100262994).

Regarding claim 5, Yu and Kim do not explicitly teach claim 5.  However, Kawano teaches the method according to claim 1, wherein the search for similar programmes is based on a criterion of similarity of name, a first programme the name of which corresponds to the name of a second programme at least by a predefined percentage being considered to be similar to the second programme, and/or on a criterion of similarity of start time, a first programme the start time of which is close to the start time of a second programme by a difference less than a first predefined difference is considered to be similar to the second programme, and/or on a criterion of similarity of end time, a first programme the end time of which is close to the end time of a second programme by a difference less than a predefined second difference is considered to be similar to the second programme. [Kawano – Para 0089: teaches the content specifying section 86 arranges calculated similarity values in descending order and identifies a title having the highest similarity as a content title corresponding to a keyword.  Examiner notes a ranking of similarity must involve a mathematical correlation to the title/keyword]
Yu, Kim, and Kawano are analogous in the art because they are from the same field of content identification [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu and 

Regarding claim 12, Yu and Kim do not explicitly teach claim 12.  However, Kawano teaches the method according to claim 1, further comprising determining the number of programs in the database that are similar to the target program. [Kawano – Para 0089: teaches the content specifying section 86 arranges calculated similarity values in descending order and identifies a title having the highest similarity as a content title corresponding to a keyword.  Examiner notes a ranking of similarity must involve a mathematical correlation to the title/keyword]
In addition, the rationale of claim 5 is used for this claim.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 3 and 4, the prior art of record fails to disclose or singly or in combination or render obvious Method according to claim 1 or 2, characterised in that, for each programme in the database similar to the target programme following the or at least one of the predefined similarity criteria found during the search, for each criterion met, a counter value corresponding to said criterion is incremented by one unit and, when, following the search for similar programmes, the counter value corresponding to said criterion or to one of said criteria exceeds a predefined counter value corresponding to said criterion, the duration threshold is fixed at a first predefined duration and the target programme is declared to be a candidate for an accelerated standby, otherwise the duration threshold is fixed at a second predefined duration greater than the first predefined duration and the target programme is declared to be a candidate for a conventional standby.
Park et al. (US 20170359621) are the closest prior art relating to the applicant’s claimed invention.  
Park teaches calculation of user usage probability of the user using the terminal by calculating using user personal information generated by analyzing a terminal activation history.  However, Park does not teach incrementing by one unit of programs found to be similar using a predefined similarity criteria when a counter value exceeds a predefined counter value corresponding to said criterion.

Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426